DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
The Preliminary Amendment filed 10/07/2019 are accepted. Claims 1-20 are pending in this application. 
Drawings
The drawings filed 07/23/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends on Claim 1 and recites “or a fourth preference” and “or fourth scores corresponding to numbers”. This allows first, second or third preference present in Claim 1 to be chosen which disregards the fourth preference limitation. Therefore, the fourth 
Claim 3 depends on Claim 1 and recites “or a fourth preference” and “or fourth scores corresponding to numbers”. This allows first, second or third preference present in Claim 1 to be chosen which disregards the fourth preference limitation. Therefore, the fourth preference or score does not limit Claim 1. However to further prosecution, the Examiner will interpret the claim to include or encompass the fourth preference of negative reviews. 
Claim 4 depends on Claim 1 and recites “or a fourth preference” and “or fourth scores corresponding to numbers”. This allows first, second or third preference present in Claim 1 to be chosen which disregards the fourth preference limitation. Therefore, the fourth preference or score does not limit Claim 1. However to further prosecution, the Examiner will interpret the claim to include or encompass the fourth preference of content relevant to job market. 
Claim 5 depends on Claim 1 and recites “or a fourth preference” and “or fourth scores corresponding to numbers”. This allows first, second or third preference present in Claim 1 to be chosen which disregards the fourth preference limitation. Therefore, the fourth preference or score does not limit Claim 1. However to further prosecution, the Examiner will interpret the claim to include or encompass the fourth preference of concise content. 
Claim 9
Claim 10 depends on Claim 8 and recites “or a fifth preference. This allows first, second or third preference present in Claim 1 to be chosen which disregards the fourth preference limitation. Therefore, the fourth preference or score does not limit Claim 1. However to further prosecution, the Examiner will interpret the claim to include or encompass the fifth preference of highest chapter score. 

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims recite mental processes. This judicial exception is not integrated into a practical application because generically recited computer elements such as “electronic display device” in Claim 1. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving data, comparing data, reading data and sending data are well-understood, routine conventional functions.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites A method of presenting personalized content, the method comprising: receiving content preferences including at least one of a first preference for content having pictorial representations, a second preference for content having verbal expressions, or a third preference for content having a summary of specified subject matter; retrieving a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content, or third scores comprising indicators of a presence of the summary in the associated content; in response to receiving the content preferences, sorting the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations; and generating for display on an electronic display device the sorted list of the content representations.
The limitation of  receiving content preferences including at least one of a first preference for content having pictorial representations, a second preference for content having verbal expressions, or a third preference for content having a summary of specified subject matter; retrieving a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content, or third scores comprising indicators of a presence of the summary in the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “receiving” and “retrieving”, encompasses the user to manually receive content and the respective scores. The limitation of in response to receiving the content preferences, sorting the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “sorting” and “generate”, encompasses the user to receive content and the respective scores and manually rank the content based on the scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform receiving, retrieving, sorting and generate steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving data and compiling data into a ranked list) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted generating for display on an electronic display device the sorted list of the content representations uses the generic computer element of a processor and is performing data output by displaying the list on an electronic display. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving, display, sorting and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of positive reviews received for the associated content.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of positive reviews received for the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the number of positive reviews for a preference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and counting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content lacking negative review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of negative reviews received for the associated content.
The limitation of content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content lacking negative review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of negative reviews received for the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the number of negative reviews for a preference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and counting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content relevant to a predetermined job market; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a degree of match between the content and the predetermined job market.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content relevant to a predetermined job market; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a degree of match between the content and the predetermined job market as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the degree of similarity to a job market. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and tracking similarities) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for concise content; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a conciseness of the associated content.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for concise content; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a conciseness of the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the number of words in the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and tracking data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein the content comprises audio content.
The limitation of wherein the content comprises audio content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “comprises” encompasses the user to manually categorize the content as audio. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein the content comprises video content.
The limitation of wherein the content comprises video content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “comprises” encompasses the user to manually categorize the content as video. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 7, wherein the video content comprises online learning content.
The limitation of wherein the video content comprises online learning content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “comprises” encompasses the user to manually categorize the content as video for learning purposes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading and categorize the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 8, wherein: the online learning content comprises a plurality of chapters; the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having high chapter scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters.
The limitation of  the online learning content comprises a plurality of chapters; the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having high chapter scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “comprises” and “include” encompasses the user to manually categorize the content as chapters and tracking the ratings of the chapters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises and include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading, categorizing, and tracking the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises and include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 9, wherein the content preferences further include at least one of the first preference, the second preference, the third preference, the fourth preference, or a fifth preference for a highest one of the chapter scores.
The limitation of  the content preferences further include at least one of the first preference, the second preference, the third preference, the fourth preference, or a fifth preference for a highest one of the chapter scores as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “include” encompasses the user to manually categorize the content and tracking the highest rating of the chapters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading, categorizing, and tracking the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites A system for presenting personalized content, the system comprising: a storage device; and control circuitry configured to: receive content preferences including at least one of a first preference for content having pictorial representations, a second preference for content having verbal expressions, or a third preference for content having a summary of specified subject matter; retrieve a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content, or third scores comprising indicators of a presence of the summary in the associated content; in response to receiving the content preferences, sort the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations; and generate for display on an electronic display device the sorted list of the content representations.
The limitation of  receive content preferences including at least one of a first preference for content having pictorial representations, a second preference for content having verbal expressions, or a third preference for content having a summary of specified subject matter; retrieve a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content, or third scores comprising indicators of a presence of the summary in the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receive” and “retrieve”, encompasses the user to manually receive content and the respective scores. The limitation of in response to receiving the content preferences, sorting the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “sorting” and “generate”, encompasses the user to receive content and the respective scores and manually rank the content based on the scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform receive, retrieve, sorting and generate steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving data and compiling data into a ranked list) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted generate for display on an electronic display device the sorted list of the content representations uses the generic computer element of a processor and is performing data output by displaying the list on an electronic display. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receive, retrieve, display, sorting and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of positive reviews received for the associated content.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of positive reviews received for the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the number of positive reviews for a preference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and counting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content lacking negative review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of negative reviews received for the associated content.
The limitation of content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content lacking negative review scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to numbers of negative reviews received for the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim, “include” encompasses the user to manually track the preference and the number of negative reviews for a preference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and counting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content relevant to a predetermined job market; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a degree of match between the content and the predetermined job market.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content relevant to a predetermined job market; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a degree of match between the content and the predetermined job market as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the degree of similarity to a job market. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and tracking similarities) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for concise content; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a conciseness of the associated content.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for concise content; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores corresponding to a conciseness of the associated content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “include” encompasses the user to manually track the preference and the number of words in the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and tracking data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 11, wherein the content comprises audio content.
The limitation of wherein the content comprises audio content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprises” encompasses the user to manually categorize the content as audio. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites system of claim 11, wherein the content comprises video content.
The limitation of wherein the content comprises video content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprises” encompasses the user to manually categorize the content as video. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 17, wherein the video content comprises online learning content.
The limitation of wherein the video content comprises online learning content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprises” encompasses the user to manually categorize the content as video for learning purposes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading and categorize the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 18, wherein: the online learning content comprises a plurality of chapters; the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having high chapter scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters.
The limitation of  the online learning content comprises a plurality of chapters; the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having high chapter scores; and the content scores further include at least one of the first scores, the second scores, the third scores, or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprises” and “include” encompasses the user to manually categorize the content as chapters and tracking the ratings of the chapters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises and include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading, categorizing, and tracking the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises and include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system of claim 19, wherein the content preferences further include at least one of the first preference, the second preference, the third preference, the fourth preference, or a fifth preference for a highest one of the chapter scores.
The limitation of the content preferences further include at least one of the first preference, the second preference, the third preference, the fourth preference, or a fifth preference for a highest one of the chapter scores as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage device; and control circuitry configured to” from Claim 11 nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “include” encompasses the user to manually categorize the content and tracking the highest rating of the chapters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of reading, categorizing, and tracking the type of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villafañe; Mildred (US 20190278776 A1) hereinafter Villa.
Regarding Claim 1, Villa teaches 
A method of presenting personalized content, the method comprising (Villa [Abstract] discloses ranked lists of content referrals according to its content scores):
receiving content preferences including at least one of a first preference for content having pictorial representations, a second preference for content having verbal expressions (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. ), or a third preference for content having a summary of specified subject matter; 
 retrieving a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person. Para.[0074] and Table 1 discloses that adding audio or music to the content receive score points. Therefore, the quantity of audio affects the scores.), or third scores comprising indicators of a presence of the summary in the associated content;
 in response to receiving the content preferences, sorting the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations (Villa Fig. 4. And Para.[0051] discloses a ranked list based on the scores associated with each item in the list.); and 
generating for display on an electronic display device the sorted list of the content representations.  (Villa Fig. 4. And Para.[0051] discloses a display of the ranked list.)

Regarding Claim 6, Villa teaches 
The method of claim 1, wherein the content comprises audio content. (Villa Para.[0053] discloses having a “Audio” filter which indicates that content includes audio content.)  
Regarding Claim 7, Villa teaches 
The method of claim 1, wherein the content comprises video content. (Villa Para.[0051] discloses searching up Lady Gaga and procure the performance identified in the list item. This indicates video content of the performance.)  

Regarding Claim 11, Villa teaches 
A system for presenting personalized content : (Villa [Abstract] discloses ranked lists of content referrals according to its content scores), the system comprising: 
a storage device; and control circuitry configured to (Villa Para.[0086-0087] discloses disk storage device and operating system.):
receive content preferences including at least one of a first preference for content having pictorial representations, a second preference for content having verbal expressions (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. ), or a third preference for content having a summary of specified subject matter; 
 retrieve a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person. Para.[0074] and Table 1 discloses that adding audio or music to the content receive score points. Therefore, the quantity of audio affects the scores.), or third scores comprising indicators of a presence of the summary in the associated content;
 in response to receiving the content preferences, sorting the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations (Villa Fig. 4. And Para.[0051] discloses a ranked list based on the scores associated with each item in the list.); and 
generate for display on an electronic display device the sorted list of the content representations.  (Villa Fig. 4. And Para.[0051] discloses a display of the ranked list.)

Regarding Claim 16, Villa teaches 
The system of claim 11, wherein the content comprises audio content. (Villa Para.[0053] discloses having a “Audio” filter which indicates that content includes audio content.)  

Regarding Claim 17, Villa teaches 
The system of claim 11, wherein the content comprises video content. (Villa Para.[0051] discloses searching up Lady Gaga and procure the performance identified in the list item. This indicates video content of the performance.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa as applied to claim 1 above, and further in view of Sun; Jian-Tao et al.  (US 9443245 B2) hereinafter Sun. 
Regarding Claim 2, Villa teaches 
The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is positive, the score can increase. Therefore the number of positive reviews affect the score.); and
 the content scores further include at least one of the first scores, the second scores, the third scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
or fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
or fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a positive opinion about a product. This can be used as the score corresponding to the positive reviews for the associated content.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun’s Opinion Search Engine and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend products according to product categories and users’ opinions. (Sun Para.[0029])

Regarding Claim 3, Villa teaches 
The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is negative, the score can decrease. Therefore the number of negative reviews affect the score.); and
 the content scores further include at least one of the first scores, the second scores, the third scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
or fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
or fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a negative opinion about a product. This can be used as the score corresponding to the negative reviews for the associated content.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun’s Opinion Search Engine and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend products according to product categories and users’ opinions. (Sun Para.[0029]).

Regarding Claim 12, Villa teaches 
The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is positive, the score can increase. Therefore the number of positive reviews affect the score.); and
 the content scores further include at least one of the first scores, the second scores, the third scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
or fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
or fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a positive opinion about a product. This can be used as the score corresponding to the positive reviews for the associated content.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun’s Opinion Search Engine and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend products according to product categories and users’ opinions. (Sun Para.[0029])

Regarding Claim 13, Villa teaches 
The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference, the third preference, or a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is negative, the score can decrease. Therefore the number of negative reviews affect the score.); and
 the content scores further include at least one of the first scores, the second scores, the third scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
or fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
or fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a negative opinion about a product. This can be used as the score corresponding to the negative reviews for the associated content.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun’s Opinion Search Engine and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend products according to product categories and users’ opinions. (Sun Para.[0029]).

Claim 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa as applied to claim 1 above, and further in view of Ahmed; Syed A. et al. (US 20160260064 A1) hereinafter Ahmed. 
Regarding Claim 4, Villa teaches 
The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference,; and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores, 
Villa does not teach
or a fourth preference for content relevant to a predetermined job market 
or fourth scores corresponding to a degree of match between the content and the predetermined job market.
However, Ahmed teaches
or a fourth preference for content relevant to a predetermined job market (Ahmed Para.[0109-0110] discloses calculating a score based on skills needed in a geographic location. This allows the server to link course and/or jobs related to the trending skill. )
fourth scores corresponding to a degree of match between the content and the predetermined job market (Ahmed Para.[0121-0122] discloses a list of skills based on the respective total score for each geographic location. This list is the match between the geographic location and skills needed for the job.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed’s SYSTEMS AND METHODS FOR A CAREER AND COURSES PORTAL and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend relevant jobs based on the user courses data set. (Ahmed Para.[0034]).

Regarding Claim 14, Villa teaches 
The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference,; and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores, 
Villa does not teach
or a fourth preference for content relevant to a predetermined job market 
or fourth scores corresponding to a degree of match between the content and the predetermined job market.
However, Ahmed teaches
or a fourth preference for content relevant to a predetermined job market (Ahmed Para.[0109-0110] discloses calculating a score based on skills needed in a geographic location. This allows the server to link course and/or jobs related to the trending skill. )
fourth scores corresponding to a degree of match between the content and the predetermined job market (Ahmed Para.[0121-0122] discloses a list of skills based on the respective total score for each geographic location. This list is the match between the geographic location and skills needed for the job.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed’s SYSTEMS AND METHODS FOR A CAREER AND COURSES PORTAL and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend relevant jobs based on the user courses data set. (Ahmed Para.[0034]).

Claim 5 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa as applied to claim 1 above, and further in view of Stanton; Aaron et al. (US 20170052948 A1) hereinafter Stanton.
Regarding Claim 5, Villa teaches 
The method of claim 1, wherein: the content preferences further include at least one of the first preference, the second preference (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference,; and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores,.  
Villa does not teach
or a fourth preference for concise content 
or fourth scores corresponding to a conciseness of the associated content
However, Stanton teaches
or a fourth preference for concise content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length. This is the score based on content length.)
or fourth scores corresponding to a conciseness of the associated content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanton’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to identify how difficult it is to read the text. (Stanton Para.[0034]).

Regarding Claim 15, Villa teaches 
The system of claim 11, wherein: the content preferences further include at least one of the first preference, the second preference (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference,; and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores,.  
Villa does not teach
or a fourth preference for concise content 
or fourth scores corresponding to a conciseness of the associated content
However, Stanton teaches
or a fourth preference for concise content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length. This is the score based on content length.)
or fourth scores corresponding to a conciseness of the associated content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanton’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to identify how difficult it is to read the text. (Stanton Para.[0034]).

Claim 8 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa as applied to claim 1 above, and further in view of WANG; Jun et al. (US 20140186817 A1) hereinafter Wang.
Regarding Claim 8, Villa teaches
The method of claim 7, wherein the video content comprises online learning content.  (Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend online learning materials among the vast amount on the internet. (Wang Para.[0002-0003]).

Regarding Claim 18, Villa teaches
The system of claim 17, wherein the video content comprises online learning content.  (Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend online learning materials among the vast amount on the internet. (Wang Para.[0002-0003]).

Claims 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Villa and Wang as applied to claim 8 above, and further in view of Ren; Dahai et al. (US 20140289779 A1) hereinafter Ren.
Regarding Claim 9, the combination of Villa and Wang teaches The method of claim 8, wherein;
Villa teaches     
the content preferences further include at least one of the first preference, the second preference, (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference,; and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores,  
Wang teaches the online learning content Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
The combination of Villa and Wang does not teach
comprises a plurality of chapters
or a fourth preference for content having high chapter scores
or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters.
However, Ren teaches 
comprises a plurality of chapters (Ren Para.[0031] discloses portions of each content item as chapters.)
or a fourth preference for content having high chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores.)
or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters (Ren Para. [0042] discloses a score involves total number of chapters in the content item and matching global key words. This score can be seen as ratings for the chapters.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ren’s KEY WORD BASED MEDIA CONTENT SEARCHING in combination with Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to match media content to key words in a search query. (Ren [Abstract]).

Regarding claim 10, the combination of Villa, Wang, and Ren teaches The method of claim 9.
Villa teaches
wherein the content preferences further include at least one of the first preference, the second preference (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference, the fourth preference,.
Ren teaches
or a fifth preference for a highest one of the chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores. The first recommended would be the highest score.)

Regarding Claim 19, the combination of Villa and Wang teaches The system of claim 18, wherein;
Villa teaches     
the content preferences further include at least one of the first preference, the second preference, (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference,; and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores,  
Wang teaches the online learning content Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
The combination of Villa and Wang does not teach
comprises a plurality of chapters
or a fourth preference for content having high chapter scores
or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters.
However, Ren teaches 
comprises a plurality of chapters (Ren Para.[0031] discloses portions of each content item as chapters.)
or a fourth preference for content having high chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores.)
or fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters (Ren Para. [0042] discloses a score involves total number of chapters in the content item and matching global key words. This score can be seen as ratings for the chapters.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ren’s KEY WORD BASED MEDIA CONTENT SEARCHING in combination with Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to match media content to key words in a search query. (Ren [Abstract]).

Regarding claim 20, the combination of Villa, Wang, and Ren teaches The system of claim 19.
Villa teaches
wherein the content preferences further include at least one of the first preference, the second preference (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.), the third preference, the fourth preference,.
Ren teaches
or a fifth preference for a highest one of the chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores. The first recommended would be the highest score.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suponau; Dzmitry et al. (US 20080168045 A1) disclosed ranking content based on quantitative measurements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/
Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159